DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on June 23, 2022 were received and fully considered. Claims 1 and 2 were amended. Examiner maintains, as argued in the recent after final interview held on 19 July 2022, the claimed invention, as amended on 23 June 2022, does not recite patent eligible subject matter. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 13, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts for detecting and reporting of a stress condition of a person. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 


    PNG
    media_image1.png
    164
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    694
    539
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    195
    529
    media_image3.png
    Greyscale


These limitations describe a mathematical calculation. Furthermore, the limitations also correspond to a mental process as the skilled artisan is capable of looking at data indicative of pulse frequency and heart rate variability and making a mental assessment thereafter, or using pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:

    PNG
    media_image4.png
    333
    515
    media_image4.png
    Greyscale

...

    PNG
    media_image5.png
    28
    535
    media_image5.png
    Greyscale

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the judicial exception and outputting. 
Furthermore, the additional limitations do not add significantly more to the judicial exception as they pertain to well-known and conventional data gathering techniques. 
Independent claim 8 recites mirrored device limitations and is also not patent eligible for substantially similar reasons.
Dependent claims 2-7 and 9-24 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-24 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue that the claimed invention, as amended, recites an improvement to the relevant technology and it is not capable of being accomplished by a human being using pen and paper. Applicant also appears to argue that the amendment recites additional structure that integrates the identified judicial exception into a practical application. Examiner respectfully disagrees. First, Examiner maintains that the identified judicial exception expressly recites a mathematical calculation. Applicant’s improvement argument (alleging that it is an improved calculation that yields “high-precision data collection and processing”) is not enough to integrate it into a practical application as the Court has held “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Furthermore, and contrary to applicant’s arguments, nothing from the claims and/or accompanying specification demonstrate that the claimed invention cannot be practically performed by a human, or using pen and paper. Accordingly, Examiner maintains that the identified judicial exception also recites a mental process. While Examiner appreciates applicant’s attempt to incorporate structural limitations, these additional limitations are still generically recited (“a wearable electrocardiography device, a display device, a computing device, and a comparator device) and ultimately amounts to pre-solution activity, i.e. data gathering steps that do not integrate the identified judicial exception into a practical application. See MPEP 2106.05(g). 
For these reasons, the 35 USC 101 rejections are maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791